Citation Nr: 0127776	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  89-02 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased disability rating for shell 
fragment wounds (SFW) of the right posterior mid thigh, 
Muscle Group XIII, currently rated as 30 percent disabling.

2.  Entitlement to an increased disability rating for SFW of 
the left posterior thigh, Muscle Group XIII, currently rated 
as 30 percent disabling.

3.  Entitlement to an increased disability rating for SFW of 
the right lateral malleolus with loss of dorsiflexion (right 
ankle), currently rated as 20 percent disabling.

4.  Entitlement to special monthly compensation (SMC) based 
on the loss of use of both legs or based on the need for the 
regular aid and attendance of another person.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970; according to his DD 214, he was awarded the 
Purple Heart, the Bronze Star with Oak Leaf Cluster, and the 
Combat Infantryman Badge.  

The entire procedural history of this case is long and 
complex; it is not necessary  to repeat it in detail here.  
See the Board's February 1998 decision for a thorough 
discussion of the remote procedural history of this case.  
The Board notes in passing that it issued a decision in June 
2000 with respect to the matter of payment of fees to an 
attorney who had represented the veteran in the past.  That 
decision has no bearing on the matters which are now before 
the Board. 

The Board  remanded the issues on the title page of this 
decision to the RO in February 1998 for additional 
development.  After such was accomplished, a February 2000 
rating decision granted increased evaluations of 30 percent 
for each of the veteran's service-connected SFW disabilities 
of the right and left thighs; granted an increased evaluation 
of 20 percent for his service-connected SFW of the right 
ankle; and granted SMC based on being housebound, under 
38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i).  The RO 
rating decision denied SMC based on loss of use of both lower 
extremities and based on the need for the regular aid and 
attendance of another person.

The veteran stated later in February 2000 that if he were 
granted SMC based on being housebound, then he would withdraw 
his claims.  In April 2000 the RO informed the veteran of the 
February 2000 rating decision, including the fact that he had 
been granted SMC.  The veteran stated in a response letter 
later in April 2000 that he was withdrawing all of his 
claims.  However, in July 2000 the veteran wrote top the 
Board, inquiring as to the status of his appeal.  Because the 
veteran's intent  was difficult to ascertain, a letter was 
sent from the Board to the veteran in June 2001 attempting to 
clarify which issues he wished to pursue.  The veteran was 
informed in the June 2001 letter that if he did not specify 
which issues he wished to continue to pursue, the Board would 
assume that he wanted to continue his appeal on any issues 
not granted in full by the RO.  Unfortunately, the veteran's 
July 2001 response did not address the questions asked.  
Consequently, the Board will assume that the veteran does not 
wish to withdraw his appeal and will proceed to adjudicate 
all of the issues listed on the title page.


FINDINGS OF FACT

1.  The service-connected residuals of SFW of the right mid 
thigh are principally manifested by complaints of significant 
thigh pain and weakness, X-ray findings of multiple foreign 
bodies in the soft tissue of the thigh, and objective 
findings of diminished strength in the posterior thigh, 
atrophy of the right thigh, and diminished coordination of 
the right leg productive of severe muscle impairment.

2.  The service-connected residuals of SFW of the left thigh 
involve complaints of significant thigh pain and weakness 
with objective findings of essentially normal strength and 
motion in December 1999, without atrophy, productive of no 
more than moderately severe muscle impairment.

3.  The service-connected residuals of SFW of the right ankle 
involve complaints of significant ankle pain and weakness 
with normal X-ray findings and no atrophy but diminished 
range of motion productive of no more than moderately severe 
muscle impairment.

4.  The veteran is not shown to suffer from service-connected 
disability manifested by anatomical loss or loss of use of 
both feet or of both legs.

5.  The veteran's service-connected disabilities do not 
prevent him from dressing or undressing himself, keeping 
himself ordinarily clean and presentable, feeding himself, 
attending to wants of nature, or protecting himself from the 
hazards or dangers incident to his daily environment.  The 
veteran also does not have frequent need of adjustment of any 
special prosthetic or orthopedic appliance which by reason of 
disability cannot be done without aid.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent disability evaluation for 
SFW of the right mid thigh, manifested by impairment to 
muscle group XIII, have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.55, 4.56, 4.73, Diagnostic Code 
5313 (2001).

2.  The schedular criteria for an evaluation in excess of 30 
percent for SFW of the left thigh have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.55, 4.56, 4.73, 
Diagnostic Code 5313 (2001).

3.  The schedular criteria for an evaluation in excess of 20 
percent for SFW of the right ankle have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§  4.55, 4.56, 4.73, 
Diagnostic Codes 5311, 5312 (2001).

4.  The criteria for entitlement to SMC based on loss of use 
of the legs or on the need for the regular aid and attendance 
of another person are not met.  38 U.S.C.A. § 1114 (West 
Supp. 2001); 38 C.F.R. §§ 3.350, 3.352, 4.63 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased disability evaluations for 
service-connected SFW of the right thigh, left thigh and 
right ankle, as well as SMC based on either loss of use of 
the legs or the need for the regular aid and attendance of 
another person.

In the interest of clarity, after discussing whether another 
remand is warranted in this case, the Board will describe a 
common factual background.  The three increased rating 
issues, which involve muscle injuries, will be discussed as a 
group.  Finally, the Board will proceed to analyze the SMC 
claim.

Initial matters - standard of review/duty to assist

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2001).  When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. 
§§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") stated that "a 
veteran need only demonstrate that there is an "approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) [to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues of entitlement to 
increased evaluations for service-connected SFW and 
entitlement to SMC has proceeded in accordance with the 
provisions of the law and regulations.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements with respect to all issues currently on appeal 
on numerous occasions, including in the February 2000 
Supplemental Statement of the Case.  He has been requested to 
provide information concerning potential sources of medical 
evidence pertaining to post-service treatment for his 
disabilities.  It is clear that he has received ample notice 
over the years.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Among other things, the 
implementing regulations provide that VA will provide a 
medical examination or obtain a medical opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (a) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury or disease in service; and (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.

The five volume record on appeal contains ample medical 
evidence, the gist of which will be reported below.  There 
are numerous evaluation of the veteran's disabilities, 
including VA examinations in 1999.  The reports of medical 
examinations reflect that the examiners recorded the past 
medical history, noted the veteran's current complaints, 
conducted physical examinations, and rendered appropriate 
diagnoses.  There is no indication that any existing 
pertinent medical evidence has not been associated with the 
veteran's VA claims folder, and the veteran and his 
representative have pointed to none.  

The veteran and his representative have been accorded the 
opportunity to present evidence and argument.  The record on 
appeal includes numerous submissions from both.  

The Board is also cognizant of the substantial length of time 
it has taken to see this case through the adjudication 
process.  As the Court stated in Erspamer v. Derwinski, 1 
Vet. App. 3, 11 (1990): "Ten years is an undeniably, and 
unacceptably, long time to have passed since [an appellant] 
first filed the claim for benefits with the VA. The delays 
have benefited neither the parties nor the public and they 
cannot be permitted to continue. The petitioner has a right 
to a decision on her claim."  Although the resolution of the 
instant case has been delayed by numerous factors, many of 
which were not within the Board's control, the Board agrees 
with the stated goals of the Court and does not believe that 
a remand would be in the best interest of the veteran or 
anyone else.

In short, following a thorough review of the record, the 
Board is satisfied that the VA has met its duty to assist the 
veteran in the development of all facts pertinent to his 
claims.  Under such circumstances, no further assistance to 
the veteran is required in order to comply with the VA's duty 
to notify and to assist mandated by the VCAA and its 
implementing regulation.
   
Factual Background

It is essential in the evaluation of a service-connected 
disability that the disability be viewed in relationship to 
its history. 38 C.F.R. §§ 4.1 (1994); Peyton v. Derwinski, 1 
Vet. App. 282, 287 (1991). The Board has therefore carefully 
reviewed all of the evidence in the extensive record on 
appeal.  See 38 U.S.C.A. § 7104(a).  Pertinent evidence will 
be synopsized immediately below.   

According to the veteran's service medical records, he was 
hospitalized from August 3, 1968 to November 15, 1968 with 
fragment wounds of the right lateral lower leg and both 
thighs as the result of an enemy booby trap; it was noted 
that the wounds were debrided and that there was no nerve or 
artery involvement.  The veteran indicated on a January 1969 
medical history report that he had swollen or painful joints 
and leg cramps; it was noted on his January 1969 medical 
examination report that he had fragment wounds of the legs 
with muscle loss and weakness in the right ankle.

On VA examination in June 1970, the veteran was unable to 
walk on his toes and heels because of his inability to bear 
weight on his right foot completely.  No muscle atrophy was 
noted.  There was no impairment in any of the joints of the 
lower extremities, other than an inability to actively 
dorsiflex the right foot.  There was a broad hyperpigmented 
scar about 2 inches in length over the lateral malleolus 
posteriorly, which was adherent and apparently resulted in 
the inability of the veteran to voluntarily dorsiflex the 
foot.  On the posterior aspect of the right thigh there were 
three broad scars with the largest one being directly 
posteriorly about the mid thigh region.  This scar was at 
least 5 inches in length and 1.5 inches in width; it was non-
painful and adherent to the underlying structure, with a 
slight amount of muscle loss beneath it.  Two smaller scars 
were also noted along the posterior aspect of the thigh above 
the popliteal space, which were well healed, adherent to 
underlying structure, and non-painful.  There was a scar 4 
inches in length and 1 inch wide on the left posterior thigh, 
just below the ischial tuberosity, which was non-adherent and 
non-painful; there was some loss of muscle substance.  There 
was a smaller superficial scar posteriorly midline, just 
above the left popliteal space.  It was noted that none of 
the scars resulted in any appreciable weakness or deformity, 
other than the slight limp and inability to do a full knee 
bend or to rise or walk on his toes and heels noted above, 
especially pertaining to the right leg.  

On neurological examination in June 1970, tendon jerks were 
active and equal bilaterally.  No abnormal reflexes were 
noted.  The only areas of hypalgesia noted were around the 
two large scars on the posterior aspect of the thighs, where 
there was slight anesthesia.  Vibratory and position 
sensation were intact.  Straight leg raising test caused pain 
at 60 degrees bilaterally, apparently related to the pull on 
the scars on the posterior aspect of the thighs.  The 
diagnosis was multiple SFW of both posterior thighs and the 
right lower leg.

A July 1970 rating decision granted entitlement to service 
connection for SFW of the right posterior mid thigh, of the 
left posterior thigh, and of the right ankle; each disability 
was assigned a 10 percent evaluation effective January 16, 
1970.  

September 1979 and May 1986 VA outpatient records reveal 
complaints of right ankle and leg pain.  Color photographs of 
the veteran's service-connected scars were received by VA in 
January 1987.

On VA general medical examination in February 1987, the 
veteran walked with a slight limp and with his right leg 
externally rotated to 30 degrees to keep from hurting his 
ankle.  It was noted that the veteran's bilateral thigh and 
right ankle scars were attached to deep fascia and painful to 
the touch.  The veteran's right thigh was one inch smaller in 
circumference than his left; his calves were the same 
circumference.  Bimalleolar measurement at the ankle was the 
same on both sides.  It was noted that there was almost no 
motion in the ankle.  Muscle strength of the posterior 
hamstrings was 3/5 on the left and 2/5 on the right.  The 
diagnoses were SFW of the right posterior mid thigh, 
involving MG XIII; SFW scar of the posterior left thigh, MG 
XIII; and SFW of the right leg lateral malleolus with loss of 
motion.  X-rays of the lower extremities revealed shrapnel 
fragments in the soft tissues of both legs and a normal right 
ankle.  Associated with the examination reports were color 
photographs of the veteran's service-connected scars.

It was noted on VA orthopedic examination in August 1987 that 
the veteran complained of bilateral posterior thigh pain.  
Examination revealed well-healed scars with tenderness along 
the scars.

The assessment on a January 1988 progress report from P.T.S. 
is chronic muscle-tendon adhesions in the right lower 
extremity more than left that allow function but have caused 
severe deficiencies in strength and endurance necessary for 
normal function.

The veteran was awarded disability benefits in a July 1988 
decision of the Social Security Administration.  The decision 
noted that the medical evidence established that the veteran 
had severe residual shrapnel wound injuries of the lower 
legs, especially the right leg and ankle.

According to a July 1988 medical report from A.S., M.D., the 
veteran's right thigh was one inch in circumference smaller 
than his left; his calves were of equal circumference.  It 
was noted that the veteran had seven posterior scars on his 
lower extremities, two on the left and five on the right.  
There was lower extremity pain, limitation of motion, and 
tenderness.  Muscle strength was weak in both lower 
extremities but was noted to be 30 percent weaker on the 
right.

When examined by VA in July 1988, it was noted that 
measurement of the calves and thighs did not reveal any 
asymmetry.  It was reported that X-rays of the lower 
extremities revealed a small nail in the subcutaneous tissue 
in the posterior aspect of the right thigh, as well as one 
subcutaneous and two intermuscular metallic fragments in the 
left thigh.  The impression was small fragment wounds 
subcutaneous in both thighs and in the hamstring muscles of 
the left thigh.  It was the examiner's opinion that there was 
little objective, orthopedic evidence to suggest significant 
impairment as a result of the lower extremity injuries.  

On VA psychiatric examination in March 1995, the veteran 
complained of nightmares, social isolation, irritability, 
episodic crying spells, anger, and limited interest in 
activities.  On mental status evaluation, the veteran's 
affect was appropriate to content.  There were no 
hallucinations, delusions, or overt paranoia.  Cognitive 
functioning was grossly intact.  Judgment was poor with 
limited insight.  The veteran was considered capable of 
managing his benefit payments in his own best interests.  
PTSD, severe and long-standing, was diagnosed.  The examiner 
concluded that the veteran was not permanently unable to 
leave his home.

The veteran complained on VA orthopedic examination in June 
1995 of weakness, pain, and swelling of the lower 
extremities.  Physical examination of the lower extremities 
revealed several scars, including an approximately 5.5 inch 
scar over the right anterior tibialis area and a 6 inch scar 
with some tissue penetration in the posterior right thigh and 
the "medical" aspect of the posterior right thigh.  There 
was a 2.5 inch wound in the upper posterior thigh of the left 
leg.  There was some tissue loss in MG XIII, with minimal 
tissue loss on the right.  No significant adhesions were 
found.  There appeared to be damage to the right anterior 
tibialis, since the veteran was unable to dorsiflex and had 
decreased range of motion of the right ankle.  There appeared 
to be evidence of pain on ambulation.  The diagnoses were 
shrapnel injury to bilateral MG XIII, loss of dorsiflexion of 
the right foot, entry wound to the right calcaneus and right 
malleolus area. 

On VA examination in April 1999, the veteran complained of 
pain in the posterior right thigh that radiated through his 
knee to his right foot.  The pain was described as 
"approximately 6 out of 10 with standing a 10/10 and with 
walking" (on a scale of 1-10 with 10 being the most severe).  
He had significant swelling of his right heel with prolonged 
standing.  He complained of pain in his left thigh of 
approximately 5 out of 10, "5 standing to 10 when walking."  
It was reported that increased pain with activity led to 
falls.  Physical examination of the lower extremities 
revealed an approximately 12 x 1 cm healed scar on the 
posterior left thigh and a 10 x 2 cm wound on the posterior 
right thigh.  Thigh circumferences were 49.5 cm on the left 
and 49 cm on the right.  His thigh muscles were described as 
grossly symmetrical with no signs of obvious atrophy.  
Sensory testing in the lower extremities was grossly 
symmetrical.  

Motor testing of the right lower extremity in April 1999 was 
3 and 4 (on a scale of 1-5 with 5 being normal), including 3 
for "gastroc soleus" and anterior tibialis; motor testing 
on the left was 4 and 5.  All motor strength was apparently 
limited secondary to significant pain.  He had a significant 
antalgic gait with ambulation.  The examiner's impression in 
April 1999 was well-healed surgical scars from significant 
land mine injuries to the lower extremities with considerable 
pain and somewhat of a hysterical personality.  The examiner 
did not think that the veteran could perform any job that 
required standing or walking, and the examiner was not sure 
if the veteran could tolerate a job sitting; the examiner 
concluded that the veteran had near complete disability due 
to pain.

The veteran complained on VA orthopedic examination in June 
1999 of pain and weakness in both of his lower extremities.  
His pain was described as constant with occasional flare-ups.  
Physical examination revealed decreased range of motion in 
the hips and knees.  There was 4/5 strength in the lower 
extremities and hip and knee flexors and extensors.  It was 
also noted that he had chronic arthritis of the ankles.  
There was full range of motion in the knees and ankles with 
passive assistance; there was limited flexion in the hip.  
The veteran had significant scars over the posterior aspect 
of the thighs and over the lateral aspect of the right ankle.  
The impression was thigh muscle injury over the lower leg 
secondary to land mine explosion during service.

On VA Aid and Attendance or Housebound examination in 
December 1999, the veteran complained of chronic pain from 
the buttock area down into both legs, worse with sitting and 
walking.  It was noted that he was married and had two 
children; his wife worked.  He could walk without a cane but 
it was difficult.  He walked with a limp and had to sit down 
frequently because of lack of endurance, fatigability, and 
pain.  He took Tylenol for pain.  The veteran also complained 
of stiffness in the left hip and knee.  He spent his time 
primarily in the house watching television and, occasionally, 
working on the computer.  He was able to manage his finances 
and protect himself to a degree from the hazards of daily 
life.  He was able to take a bath and dress himself with 
difficulty.  He did not use a crutch, brace, or cane.  He 
noted limitation of motion of the right knee, right thigh, 
and left hip, as well as occasional locking up of the right 
knee.  

On physical examination in December 1999, the veteran was 72 
inches tall and weighed 251 pounds.  Sensation was intact.  
Lower extremity reflexes were 2+ on the right and 3+ on the 
left; ankle jerks were 2+ and normal.  Motor strength of the 
left lower extremity was normal; strength in the right lower 
extremity was 4/5.  He could extend and flex the knee 
normally.  There was pain on range of motion of both lower 
extremities.  Plantar strength during flexion and 
dorsiflexion was decreased to 4/5 in the right ankle.  
Dorsiflexion of the right ankle was 5 degrees and plantar 
flexion was 30 degrees; dorsiflexion of the left ankle was 10 
degrees and plantar flexion was 40 degrees.  The veteran 
could flex his right knee without pain from 0-60 degrees and 
flex the left knee without pain from 0-30 degrees.  Flexion 
of the hips was from 0-80 degrees on the left and from 0-90 
degrees on the right.  Abduction of the left hip was 20 
degrees; abduction of the right hip was 30 degrees.  There 
was some weakness in the veteran's gait; he had some 
difficulty with dorsiflexion in the right foot and extending 
the knee.  He walked more on a straight leg pattern with 
weakness noted more prominently in the right leg.  

VA examination of the veteran's skin in December 1999 
revealed scars over the right leg, thigh, buttock, and ankle 
and over the left thigh and buttock.  The scars varied in 
size.  The left buttock scar was 9 cm with different tissue 
density and discoloration compared to the skin.  The 
bilateral thigh scars were slightly deformed with some 
adhesions present.  X-rays of the tibia/fibula, ankle, hip 
and sacroiliac joints were normal.  Small metallic foreign 
bodies were found in both femurs; there was no fracture.  The 
diagnosis was shrapnel injury to the lower extremities due to 
a mine explosion, mainly involving the right ankle and both 
lower extremities, predominantly the thighs and buttock 
region.  Surgical scars were noted from shrapnel injury 
removal.  There was decreased strength in the range of motion 
and chronic pain in both lower extremities.  The examiner 
concluded that, due to the injuries, there was decreased 
range of motion of the extremities, making it more difficult 
for the veteran to walk and to get out of the house.  He was 
able to bathe, shave, and meet his needs for personal 
hygiene.  It was noted that he had difficulty with prolonged 
sitting and standing, which could effect his employability.  
He had not lost complete function of both lower extremities, 
but there was weakness and incoordination with pain.  The 
effect on employability was though to be permanent due to the 
injuries to the muscles in the lower extremities.

A February 2000 rating decision granted increased evaluations 
of 30 percent for the veteran's service-connected SFW 
disabilities of the thighs, granted an increased evaluation 
of 20 percent for his service-connected SFW of the right 
ankle, and granted SMC based on being housebound, each of 
which was effective February 3, 1987; the rating decision 
denied SMC based on loss of use of both lower extremities and 
on the need for the regular aid and assistance of another 
person.

1.  Entitlement to an increased disability rating for shell 
fragment wounds (SFW) of the right posterior mid thigh, 
Muscle Group XIII, currently rated as 30 percent disabling.

2.  Entitlement to an increased disability rating for SFW of 
the left posterior thigh, Muscle Group XIII, currently rated 
as 30 percent disabling.

3.  Entitlement to an increased disability rating for SFW of 
the right lateral malleolus with loss of dorsiflexion (right 
ankle), currently rated as 20 percent disabling.

Relevant Law and Regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2001).  Separate diagnostic codes identify various 
disabilities.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).
 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (2001); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.


Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2001) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2001).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment. 38 C.F.R. § 4.10 (2001).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. 38 C.F.R. § 4.40 (2001).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2001).

The schedular criteria for muscle injuries - in general

Where a gunshot wound involves the musculature, residuals of 
such wounds are evaluated in accordance with the principles 
and criteria set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.73, 
Diagnostic Codes 5301 to 5329 (2001).

The provisions of 38 C.F.R. § 4.55 provide that a muscle 
injury rating will not be combined with a peripheral nerve 
paralysis rating of the same body part, unless the injuries 
affect entirely different functions.  For rating purposes, 
the skeletal muscles of the body are divided into 23 muscle 
groups in 5 anatomical regions: 6 muscle groups for the 
shoulder girdle and arm (diagnostic codes 5301 through 5306); 
3 muscle groups for the forearm and hand (diagnostic codes 
5307 through 5309); 3 muscle groups for the foot and leg 
(diagnostic codes 5310 through 5312); 6 muscle groups for the 
pelvic girdle and thigh (diagnostic codes 5313 through 5318); 
and 5 muscle groups for the torso and neck (diagnostic codes 
5319 through 5323).  38 C.F.R. § 4.55 (2001).

The provisions of § 4.56 provide that an open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  38 C.F.R. § 
4.56 (2001).  A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged.  Id.  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement. Id.
A slight muscle disability is a type of injury from a simple 
wound of muscle without debridement or infection.  38 C.F.R. 
§ 4.56(d)(1).  History includes brief treatment of a 
superficial wound in service and return to duty; healing with 
good functional results; and no cardinal signs or symptoms of 
muscle disability as defined in paragraph (c) of 38 C.F.R. § 
4.56.  Id.  Objective findings include minimal scarring; no 
evidence of fascial defect, atrophy, or impaired tonus; and 
no impairment of function or metallic fragments retained in 
muscle tissue.  Id.

A moderate muscle disability is a type of injury from a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  38 C.F.R. § 
4.56(d)(2).  History includes service department records or 
other evidence of in-service treatment for the wound and a 
record of a consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in 38 C.F.R. § 4.56, particularly lowered threshold of 
fatigue after average use affecting the particular functions 
controlled by the injured muscles.  Id.  Objective findings 
include entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue and some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  Id.

A moderately severe muscle disability is a type of injury 
resulting from a through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  38 C.F.R. § 
4.56(d)(3).  History includes service department records or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound and a record of consistent complaints 
of cardinal signs and symptoms of muscle disability; and, if 
present, evidence of inability to keep up with work 
requirements.  Id.  Objective findings include an entrance 
and (if present) exit scars indicating track of missile 
through one or more muscle groups; indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side; and tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.  Id.  

A severe muscle disability is a type of injury caused by a 
through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  38 
C.F.R. § 4.56(d)(4).  History includes service department 
records or other evidence showing hospitalization for a 
prolonged period for treatment of wound, a record of 
consistent complaints of cardinal signs and symptoms of 
muscle disability, as defined by 38 C.F.R. § 4.56(c), which 
are worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Id.  Objective findings include 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track; palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area; and muscles swell and harden abnormally in 
contraction.  Id.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
38 C.F.R. § 4.56.  If present, the following are also signs 
of severe muscle disability: X-ray evidence of minute 
multiple scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile; adhesion of scar 
to one of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle; diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; visible or 
measurable atrophy; adaptive contraction of an opposing group 
of muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; or induration or atrophy of an entire 
muscle following simple piercing by a projectile.  Id.

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2001).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 1991); 38 
C.F.R. §§ 4.2, 4.6 (2001).

The Court has held that when the regulations concerning 
entitlement to a higher rating undergo a substantive change 
during the course of an appeal, the veteran is entitled to 
resolution of his claim under the criteria, which is to his 
advantage.  Karnas v. Derwinski, 1 Vet. App. 308, 312 (1991); 
see also VAOPGCPREC 3-2000 (2000).  The rating criteria for 
muscle group injuries were changed effective July 3, 1997.  
See 38 C.F.R. §§ 4.55- 4.73, Diagnostic Codes 5301-5329 [38 
C.F.R. §§ 4.47-4.54, 4.72 were removed and reserved].  The 
defined purpose of these changes was to incorporate updates 
in medical terminology, advances in medical science, and to 
clarify ambiguous criteria.  The comments also clarify that 
these were not intended as substantive changes.  See 62 
Fed.Reg. No. 106, 30235-30237.  Thus, the Board finds that, 
as to this case, 38 C.F.R. §§ 4.55, 4.56, 4.73 and applicable 
diagnostic codes have not undergone any substantive changes.


Specific diagnostic codes

Following are specific diagnostic which are applicable to 
this case.

Diagnostic Code 5313

The RO has assigned separate 30 percent evaluations to the 
veteran's service-connected SFW of each posterior thigh under 
the provisions of 38 C.F.R. § 4.73, Diagnostic Code 5313 [MG 
XIII].  MG XIII comprises the posterior thigh group and the 
hamstring complex of 2-joint muscles.  The functions involved 
include extension of the hip and flexion of the knee, outward 
and inward rotation of the flexed knee, acting with the 
rectus femoris and sartorius (MG XIV) synchronizing 
simultaneous flexion of the hip and knee and extension of the 
hip and knee by belt-over-pulley action at the knee joint.  
The muscles involved are biceps femoris, semimembranosus, and 
semitendinosus.  

Under 38 C.F.R. § 4.73, Diagnostic Code 5313 (2001), a 40 
percent evaluation is assigned for severe injuries to the 
muscles in Group XIII; 30 percent is warranted for moderately 
severe injuries; 10 percent is warranted for moderate 
injuries; and slight injuries are rated as noncompensable.

Diagnostic Codes 5311, 5312

The RO has assigned a 20 percent evaluation to the veteran's 
service-connected residuals of a shell fragment wound to the 
right leg under the provisions of 38 C.F.R. § 4.73, 
Diagnostic Code 5311 [Muscle Group XI].  

Muscle Group XI comprises the posterior and lateral crural 
muscles and the muscles of the calf.  The muscles involved 
are triceps surae (gastrocnemius and soleus), tibialis 
posterior, peroneus longus, peroneus brevis, flexor hallucis 
longus, flexor digitorum longus, popliteus, and plantaris.  
The functions involved include propulsion, plantar flexion of 
the foot; stabilization of the arch; flexion of the toes; and 
flexion of the knee.  

Muscle Group XII, Diagnostic Code 5312, comprises the 
anterior muscles of the leg.  The muscles involved are the 
tibialis anterior, extensor digitorum longus, extensor 
hallucis longus, and peroneus tertius.  The functions 
involved are dorsiflexion, extension of the toes, and 
stabilization of the arch.

Under both 38 C.F.R. § 4.73, Diagnostic Codes 5311, 5312 
(2001), a 30 percent evaluation is assigned for severe 
injuries to the muscles in Group XI or XII; 20 percent is 
warranted for moderately severe injuries; 10 percent is 
warranted for moderate injuries; and slight injuries are 
rated as noncompensable.

A 30 percent rating may be assigned when flexion of the leg 
is limited to 15 degrees.  When flexion is limited to 30 
degrees, a 20 percent evaluation may be assigned.  When 
flexion is limited to 45 degrees, a 10 percent rating is 
assignable.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2001).

A 40 percent evaluation may be assigned when extension of the 
leg is limited to 30 degrees.  A 30 evaluation may be 
assigned when extension of the leg is limited to 20 degrees.  
When extension is limited to 15 degrees, a 20 percent 
evaluation is assignable.  When limited to 10 degrees, a 10 
percent rating may be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2001).

A 20 percent evaluation may be assigned when there is marked 
limitation of motion of the ankle; a 10 percent evaluation 
may be assigned when there is moderate limitation of motion 
of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2001).


Analysis

Entitlement to disability evaluations in excess of 30 percent 
for SFW of the right posterior mid thigh and left posterior 
thigh.

The RO has currently assigned 30 percent evaluations to the 
veteran's service-connected SFW of the right posterior mid 
thigh and left posterior thigh under the provisions of 
Diagnostic Code 5313, muscle injury to MG XIII, which 
includes muscles of the posterior thigh group.

The medical evidence of record establishes that the veteran 
sustained SFW to the posterior thighs in enemy action in 
service in August 1968.  The service medical records indicate 
that the veteran underwent debridement of the wounds.  The 
veteran was hospitalized for more than three months.  Service 
examination in January 1969 indicated fragment wounds of the 
legs with muscle loss.  

The post-service VA examination reports and private medical 
records show that the veteran has complained over the years 
of pain, loss of strength, and limitation of motion of the 
lower extremities, especially on the right.  Muscle-tendon 
adhesions primarily in the right lower extremity, which 
caused severe loss of strength and endurance, were noted on 
private evaluation in January 1988.  The veteran's right 
thigh was one inch smaller on private physician examination 
in July 1988, with loss of muscle strength in both lower 
extremities, especially on the right.  It was reported on 
examination in February 1989 that the right thigh was one 
inch smaller in circumference than the left thigh and that 
muscle strength in the posterior hamstrings was 2/5 on the 
right and 3/5 on the left.  X-rays of the thighs showed 
shrapnel fragments.  Tissue loss to MG XIII was reported on 
VA examination in June 1995.  The right thigh was noted to be 
slightly smaller on VA examination in April 1999, at which 
time motor testing was diminished bilaterally, worse on the 
right.  It was reported that all motor strength was limited 
secondary to significant pain.  The veteran was noted on VA 
examination in June 1999 to have constant lower extremity 
pain with limitation of motion and occasional flare-ups; 
strength was 4/5.  When evaluated by VA in December 1999, 
motor strength in the lower extremities was considered normal 
on the left and 4/5 on the right.  The veteran's thigh scars 
were described as slightly deformed with some adhesions.  X-
rays showed small metallic foreign bodies in the thighs.  It 
was concluded that the veteran had chronic pain, loss of 
strength, and loss of motion in the lower extremities. 

The medical evidence of record shows some atrophy and motor 
weakness of the right thigh, combined with X-ray evidence of 
shrapnel fragments and findings of significant pain and 
functional impairment.  Based on this medical evidence, the 
Board finds that there currently exists a degree of 
impairment with respect to the right thigh which more nearly 
approximates the criteria for the 40 percent rating for 
severe impairment rather than a 30 percent rating for 
moderately severe impairment.  See 38 C.F.R. § 4.7 [where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned] as 
well as 38 C.F.R. § 3.56, supra.  

The Board is of course aware that the veteran's service-
connected right thigh disability does not demonstrate all of 
the criteria required for a 40 percent disability under 
Diagnostic Code 5313 and 38 C.F.R. § 4.56, such as soft, 
flabby muscles in the wound area or muscles that harden or 
swell during contraction.  However, in the opinion of the 
Board the overall disability picture includes enough 
manifestations to warrant the assignment of a 40 percent 
rating, with the application of 38 C.F.R. § 4.7.  See also 38 
C.F.R. § 4.21 [it is not expected, especially with the more 
fully described grades of disabilities, that all cases will 
show all the findings specified; findings sufficiently 
characteristic to identify the disease and the disability 
therefrom are sufficient; and above all, a coordination of 
rating with impairment of function will be expected in all 
cases].

In essence, the Board finds that manifestations of the 
veteran's service-connected SFW of the right posterior thigh 
which support the assignment of a 40 percent disability 
rating are more compelling than the fact that all of the 
criteria for a 40 percent evaluation have not been met.  For 
instance, the medical evidence of record shows that the 
veteran has retained metallic foreign bodies as a result of 
the shell fragment wound.  The medical evidence further 
establishes that the veteran has measurable atrophy of the 
right thigh, although slight, and has complained of pain and 
weakness of the right thigh muscles for many years.  Strength 
testing over the years has revealed weakness of at least 1 
grade in the right thigh.  The Board points out that the 
provisions of 38 C.F.R. § 4.56 indicate that measurable 
atrophy and X-ray evidence of multiple scattered foreign 
bodies are signs of severe muscle disability.  See 38 C.F.R. 
§ 4.56(4)(iii)(A) and (D).  Thus, the Board finds that the 
medical evidence of record more closely approximates the 
criteria for severe injury under 38 C.F.R. § 4.56.  See 38 
C.F.R. § 4.56(d)(4) (2001).  Consequently, the Board finds 
that a 40 percent evaluation is appropriate for the veteran's 
service-connected right thigh disability under 38 C.F.R. 
§ 4.73, Diagnostic Code 5313.  This is the highest disability 
rating available under that diagnostic code.

With respect to the veteran's left thigh disability, the 
veteran has pointed to no medical evidence which supports his 
claim of entitlement to an increased disability rating with 
respect to the left thigh disability, and the Board has 
identified none on its own review.  The medical evidence does 
not demonstrate pathology which constitutes or approximates 
severe impairment.  Specifically, there is no medical 
evidence of muscle atrophy of the left thigh, and motor 
strength in the left thigh was normal on VA examination in 
December 1999.  There is no evidence of an injury resulting 
from a deep penetrating wound due to high-velocity missile or 
large or multiple low velocity missiles with extensive 
debridement and intermuscular scarring.  Additionally, there 
are no objective findings of adherent scars, loss of muscle 
substance, tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function, X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile, and visible or measurable atrophy.   An increased 
disability rating under Diagnostic Code 5313 is therefore 
denied.


Rating under other diagnostic codes

An evaluation in excess of 40 percent for service-connected 
right thigh disability or an evaluation in excess of 30 
percent for service-connected left thigh disability is not 
warranted under the codes for limitation of motion of the 
legs.  Since the maximum schedular rating provided for 
limitation of flexion of the leg is 30 percent under 
Diagnostic Code 5260, a rating in excess of the veteran's 
current evaluations is not provided for limitation of 
flexion.  A 40 percent evaluation is warranted when extension 
of the leg is limited to 30 degrees, and a 50 percent 
evaluation is warranted when extension is limited to 45 
degrees, under Diagnostic Code 5261.  However, since the 
evidence of record does not note any limitation of extension 
of either leg, an increased evaluation for either leg under 
Diagnostic Code 5261 is not warranted.

Esteban considerations

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately.  See 38 C.F.R. § 4.25 (2001).  
One exception to this general rule, however, is the anti-
pyramiding provision of 38 C.F.R. § 4.14 (2001), which states 
that evaluation of the same disability under various 
diagnoses is to be avoided.  See also Fanning v. Brown, 4 
Vet. App. 225 (1993).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the appellant is entitled to a 
combined rating where the symptomatology is distinct and 
separate.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board notes that the medical evidence of record shows 
that the veteran has several scars on his thighs as residuals 
of the SFW.  Although separate ratings arguably could be 
established due to the presence of these scars, in the 
absence of ratable symptomatology such would in essence be a 
futile exercise.  There is no current medical evidence that 
these scars are painful or tender upon objective 
demonstration.  It was noted in April 1999 that the scars 
were well healed.  There is also no medical evidence that the 
scars are poorly nourished with repeated ulcerations.  Nor is 
there evidence that the scars impair the function of the 
thighs.  Although it is clear from the medical evidence that 
the functioning of the veteran's thighs is impaired, this has 
been ascribed to the shell fragment wounds themselves, which 
have been rated as 40 percent and 30 percent disabling, 
respectively.
See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 and 7805; 
see also  
38 C.F.R. § 4.31 [where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no-
percent evaluation, a noncompensable rating will be assigned 
when the required residuals are not shown].  The Board also 
notes that the veteran currently has a 100 percent combined 
rating which has been in effect since April 1996.  
Accordingly, assigning separate noncompensable ratings for 
the scars would accomplish nothing to the veteran's benefit. 

The Board further finds that the medical evidence of record 
does not demonstrate any other separate and distinct 
manifestations due to the residuals of the SFW to the right 
or left thigh, including any identifiable neurological 
disability such as foot drop, that would warrant a separate 
and additional disability evaluation.  Cf. Bierman v. Brown, 
6 Vet. App. 125 (1994).

DeLuca considerations

Where a diagnostic code is predicated on loss of motion, VA 
must also consider 38 C.F.R. § 4.40, regarding functional 
loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See DeLuca v. Brown, 8 Vet. App. 202, at 204-207 (1995).  
Diagnostic Code 5313 contemplates loss of motion of the knee 
and leg.

The 40 percent evaluation granted above for right thigh 
disability is the maximum provided under Diagnostic Code 
5313.  In light of the Court's holding in Johnston v. Brown, 
10 Vet. App. 80, 85 (1997), the veteran is not entitled to a 
higher rating pursuant to 38 C.F.R. §§ 4.40 and 4.45 (2000).  

The Board notes that the evidence of record establishes that 
the veteran has complained of pain and loss of motion of the 
left thigh due to service-connected residuals of SFW.  As 
discussed above, there is no atrophy of the left thigh and no 
weakness was found in December 1999.

Diagnostic Code 5313 itself contemplates injury to the 
muscles of the thigh, including loss of power, weakness, 
fatigue, and impairment of motion.  Thus, any loss of power 
and motion December 1999 is covered by his current rating for 
moderately severe impairment of MG XIII.  There is no 
specific evidence which would allow for the assignment of 
additional disability over and above the 30 percent which is 
already assigned, and the veteran and his representative have 
pointed to no such disability.  Cf. Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired]. The Board therefore concludes that the assignment 
of an additional disability rating for service-connected 
disability of the left thigh under the provisions of 38 
C.F.R. §§ 4.40 and 4.45 is not warranted by the medical 
evidence and would be duplicative of the pathology already 
covered by the assigned 30 percent schedular rating.  See 38 
C.F.R. § 4.14.

In summary, for the reasons and bases expressed above the 
Board has concluded that the evidence in the case warrants 
the assignment of a 40 percent disability rating for the 
service-connected SFW residuals of the veteran's right thigh, 
with the application of the provisions of 38 C.F.R. § 4.7.  
The Board has further concluded that the preponderance of the 
evidence is against the assignment of a disability rating in 
excess of the currently assigned 30 percent for the veteran's 
left thigh disability.  

Entitlement to a disability rating in excess of 20 percent 
for SFW of the right ankle

Although the veteran is currently assigned a 20 percent 
evaluation for service-connected SFW of the right leg lateral 
malleolus with loss of dorsiflexion under Diagnostic Code 
5311 [Muscle Group XI], the Board notes that dorsiflexion 
involves MG XII under Diagnostic Code 5312.  Consequently, 
the Board finds that the veteran's service-connected right 
ankle disability arguably may also be appropriately evaluated 
under Diagnostic Code 5312.  The ratings available under DC 
5311 and DC 5312 are identical in any event.  The highest 
rating available under either DC is 30 percent.

Under 38 C.F.R. § 4.73, Diagnostic Code 5312, a 20 percent 
evaluation is assigned for moderately severe injuries to MG 
XII and a 30 percent evaluation is assigned for severe 
injuries to this MG.  

As noted above, a severe injury to the muscle as defined by 
38 C.F.R. § 4.56 is indicated by a through and through or 
deep penetrating wound with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
binding and scarring.  The recorded history would include 
extensive hospitalization for treatment of the wound, 
consistent complaints of loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  Additionally, 
there would also be objective findings of ragged, depressed 
and adherent scars indicating wide damage to muscle groups in 
the missile track; upon palpation, loss of deep fascia or 
muscle substance, or soft flabby muscles in the wound area.  
Muscles swell and harden abnormally in contraction and tests 
of strength, endurance, and coordination indicate severe 
impairment of function.  If present, further evidence of 
severe disability of muscles may include the following: x-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to one of the long bones; 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile; and 
induration or atrophy of any entire muscle following simple 
piercing by a projectile.

The Board has carefully reviewed the entire pertinent medical 
record, which has been synopsized above.  There is no recent 
medical evidence of more than moderately severe muscle injury 
of the right ankle, and the veteran and his representative 
have pointed to none.  Specifically, the evidence does not 
show in the service medical records or elsewhere that the 
veteran incurred a shattered bone fracture or an open 
comminuted fracture.  The veteran incurred a SFW of the right 
lateral malleolus in service, which resulted in 
hospitalization and debridement.  When seen in June 1970, the 
veteran had difficulty bearing weight on his right foot and 
could not dorsiflex the foot.  It was noted on VA examination 
in June 1995 that there was damage to the right anterior 
tibialis with loss of range of motion and loss of 
dorsiflexion of the ankle.  However, there is no evidence of 
abnormal swelling or hardening of the muscles in the right 
ankle.  X-rays of the right ankle in February 1987 and 
December 1999 did not show any abnormality, including shell 
fragments.  The evidence does not show any atrophy of the 
muscles in that region.  

Moreover, and significantly in the opinion of the Board, 
there was full range of motion in the right ankle in June 
1999 with passive assistance; range of motion in December 
1999 included 5 degrees of dorsiflexion and 30 degrees of 
plantar flexion.  Normal dorsiflexion of an ankle is from 
zero degrees to 20 degrees.  
See 38 C.F.R. § 4.71, Plate II (2000).  

The Board will also determine whether an evaluation in excess 
of 20 percent can be assigned under Diagnostic Code 5211 for 
disability of the right foot.  When seen in June 1970, the 
veteran had difficulty bearing weight on his right foot and 
could not dorsiflex the foot.  VA examination in June 1995 
revealed loss of motion of the right ankle and loss of 
dorsiflexion of the right foot.  Gross testing for sensation 
in the right foot in April 1999 was considered grossly 
symmetrical.  Muscle testing in April 1999 was 3 (out of 5) 
for "gastroc soleus", which involves MG XI, and anterior 
tibialis, which involves MG XII.  It was noted on examination 
in December 1999 that he had some difficulty with 
dorsiflexion in the right foot.  

After having carefully reviewed the record in this case, 
which has been synopsized in the factual background section 
above, the Board concludes that there is no evidence of the 
manifestations needed for severe muscle injury of the right 
foot.  For example, there is no evidence of a shattered bone 
fragment or an open comminuted fracture of the right foot; 
there is no evidence of atrophy of the muscles; there is no 
ragged and depressed scars indicating wide damage to muscle 
groups in the missile track; there is no loss of muscle 
substance, and no muscle swelling and abnormal hardening; and 
no X-ray evidence that there are fragments in the right foot.  

It appears that the only manifestation of the service-
connected disability is some limitation of motion in the form 
of inability to fully dorsiflex the foot.  This has been 
demonstrated repeatedly over the years.  However, such 
limitation of motion, alone, is not sufficient to warrant the 
assignment of a 30 percent rating under 38 C.F.R. §§ 4.56 and 
4.73, Diagnostic Code 5211.  As described in detail, above 
the specific schedular criteria have not been met.  
Therefore, entitlement to an evaluation in excess of 20 
percent for disability of the right lateral malleolus is not 
warranted under Diagnostic Code 5211.
  
In short, the evidence of record indicates that the veteran's 
right ankle disability does not meet the criteria to warrant 
a 30 percent disability evaluation under either Diagnostic 
Code 5211 or Diagnostic Code 5212.

Rating under other diagnostic codes

The Board finds that although the veteran's service-connected 
SFW of the right ankle could also be evaluated under 38 
C.F.R. § 4.71a, Diagnostic Codes 5271 for loss of motion, 
this would not change the current evaluation since a 20 
percent evaluation is the maximum rating provided by the 
rating schedule for loss of motion of the ankle.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.

Although chronic arthritic changes were noted on VA 
examination in June 1999, no X-rays were taken at that time.  
In fact, X-rays of the right ankle in December 1999 did not 
show any abnormality.  Consequently, the code for arthritis, 
Diagnostic Code 5003, is inapplicable in this case. 


Esteban considerations

Although the Board has taken it upon itself to rate the 
veteran's service-connected right ankle disability under both 
Diagnostic Code 5311 and Diagnostic Code 5312, this does not 
imply that the Board believes that two separate and distinct 
disabilities coexist.  The medical evidence described above 
makes it clear that the service-connected disability is a 
single entity which because of its location happens to impact 
both the ankle and the foot.  Separate evaluations are not 
warranted for disabilities of the right ankle and the right 
foot because such would involve assigning separate 
compensation for the same disease entity and would therefore 
would violate the anti-pyramiding provision of 38 C.F.R. § 
4.14.    

The veteran has right ankle scarring.  A scar was described 
in February 1987 as painful to the touch; however, there is 
no medical evidence since February 1987 of right ankle scars 
that are painful or tender upon objective demonstration.  In 
fact, the veteran's right ankle wound was described as well 
healed on VA examination in July 1988.  Thus, there is no 
current evidence of a tender or painful scar.  There is also 
no medical evidence that the scars are poorly nourished with 
repeated ulcerations.  Thus, separate ratings are not 
warranted for right ankle scarring under 38 C.F.R. § 4.118, 
Diagnostic Codes 7803 or 7804.  

DeLuca considerations

The 20 percent rating under Diagnostic Code 5312 and 38 
C.F.R. § 4.56 contemplates moderately severe impairment 
caused by the SFW to the right ankle.  See 38 C.F.R. § 4.56.  
There is no evidence of additional functional loss, such as 
weakness, fatigability, incoordination and the like, which is 
caused by pain.  Indeed, the medical evidence of record does 
not document any such pathology, nor does it ascribe any of 
the veteran's loss of motion to pain.   Although some loss of 
motion is clearly documented in the medical records, such is 
contemplated by his current 20 percent rating for moderately 
severe impairment of MG XII.  Consequently, the assignment of 
an additional disability rating for service-connected 
disability of the right ankle under the provisions of 38 
C.F.R. §§ 4.40 and 4.45 is not warranted and would be 
duplicative of the schedular rating and would thus constitute 
prohibited pyramiding.  See 38 C.F.R. § 4.14 (2001).

In short, for the reasons and bases expressed above the Board 
concludes that the assignment of a 20 percent rating, and no 
more, is appropriate for the veteran's service-connected 
shell fragment wound of the right lateral malleolus with loss 
of dorsiflexion.  The benefit sought on appeal is accordingly 
denied.

4.  Entitlement to SMC based on the loss of use of both feet 
or legs or based on the need for the regular aid and 
attendance of another person.

The veteran has been found by the RO to be entitled to SMC 
under 38 U.S.C.A. § 1114(s), based on his service-connected 
post-traumatic stress disorder, which is currently rated as 
100 percent disabling, and his service-connected SFW 
residuals, which are independently ratable at 60 percent or 
more.  He is seeking additional SMC.  

According to a June 1996 statement from the veteran, the 
Court indicated in its 1992 decision that the veteran has the 
pathology to support functional loss of use of both legs.  
According to a February 2000 statement from the veteran, it 
was noted by the Court in 1992 that he had functional loss of 
use of both legs at the level of the hip, warranting at least 
a 38 U.S.C.A. § 1114(m) rating.

The veteran further appears to contend in a June 1997 
statement that the functional loss of use of both legs 
involves 38 C.F.R. § 4.40.  The veteran noted in a December 
1999 statement that he had been told that he had the 
pathology for functional loss of use because of weakness 
and/or pain in his legs, causing permanent and total 
disability warranting 38 U.S.C.A. § 1114(k) awards for both 
legs.  

With respect to the need for aid and attendance, the veteran 
has stated that he had a need for the aid and attendance of 
another person because he needed help dressing, putting on 
his pants and shoes, getting out of the bathtub, and could 
not entirely protect himself from the hazards of daily life, 
as noted in the 1987 findings of a Social Security 
Administration judge.  

Relevant Law and Regulations

SMC is awarded to a veteran based on a wartime disability.  
The rate of SMC awarded depends upon the severity of the 
disability.  The rating levels of SMC are established in 38 
U.S.C. § 1114 (West Supp. 2001) and 38 C.F.R. § 3.350(a) 
(2001).

SMC is payable at a specified rate if the veteran, as the 
result of service-connected disability, has suffered the 
anatomical loss or loss of use of one foot.  38 U.S.C.A. 
§ 1114(k); 38 C.F.R. § 3.350(b).

SMC is payable at a specified rate if the veteran, as the 
result of service-connected disability, has suffered the 
anatomical loss or loss of use of both feet, or of one hand 
and one foot, or is blind in both eyes, or is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Loss of use of a foot, for the purpose of SMC, will be held 
to exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the knee with the use of a 
suitable prosthetic appliance.  38 C.F.R. §§ 3.350, 4.63 
(2001).

Entitlement to SMC pursuant to 38 U.S.C.A. § 1114(m) is 
warranted if the veteran, as a result of service-connected 
disabilities, has suffered the anatomical loss or loss of use 
of both hands, or of both legs at a level, or with 
complications, preventing natural knee action with prostheses 
in place, or of one arm and one leg at levels, or with 
complications, preventing natural elbow and knee action with 
prostheses in place, or has suffered blindness in both eyes 
having only light perception, or has suffered blindness in 
both eyes, rendering such veteran so helpless as to be in 
need of regular aid and attendance.  See 38 C.F.R. § 
3.350(c).

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the Court 
stated that the relevant inquiry concerning SMC is not 
whether amputation is warranted but whether the appellant has 
had effective function remaining other than that which would 
be equally well served by an amputation with use of a 
suitable prosthetic appliance.  The Court also stated that in 
accordance with 38 C.F.R. § 4.40, the Board is required to 
consider the impact of pain in making its decision and 
articulate how pain on use was factored into its decision. 

SMC provided by 38 U.S.C. 1114(l) is payable where a veteran 
as a result of a service-connected disability is permanently 
bedridden or so helpless as to be in need of the regular aid 
and attendance of another person.

A veteran is in need of regular aid and attendance if he or 
she is blind or nearly blind; or is a patient in a nursing 
home because of mental or physical incapacity; or establishes 
a need for aid and attendance on a factual basis according to 
specified criteria.  38 C.F.R. § 3.352(c) (2001).

The following will be accorded consideration in determining 
the factual need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  38 C.F.R. § 3.352(a).

"Bedridden" is a proper basis for the determination.  
"Bedridden" is that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
The fact that a claimant has voluntarily taken to bed or that 
a physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  Id.

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Determinations that the veteran is so helpless, as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the claimant's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
Id.

Analysis 

The Board notes, as above, that the veteran is currently 
receiving SMC based on being housebound under 38 U.S.C.A. 
§ 1114(s).  The veteran maintains that entitlement to 
additional SMC is warranted either because he has lost the 
use of both feet or legs or because he is so helpless as to 
be in need of the regular aid and attendance of another 
person.  

The relevant inquiry concerning an SMC award for loss of use 
of both feet is not whether amputation is warranted but 
whether the veteran has had effective function remaining 
other than that which would be equally well served by an 
amputation with use of a suitable prosthetic appliance.  See 
38 C.F.R. §§ 3.350(a)(2),  4.63; see also Tucker, supra.

The medical evidence on file reveals that, while the veteran 
has significant disability of the lower extremities due to 
his service-connected disabilities, he has effective function 
in his feet and legs.  Indeed, when examined by VA in 
December 1999, the veteran was able to walk without 
assistance, although he walked with a limp.  He did not use a 
cane, crutches, or a brace.  Motor strength in the lower 
extremities was normal on the left and was 4/5 on the right.  
Although there was pain on motion of the lower extremities, 
the veteran could extend and flex his left knee normally.  It 
was noted that he had not lost complete function of both 
lower extremities but there was weakness and incoordination 
with pain.

Thus, although the evidence of record does establish that the 
veteran has some functional loss of the lower extremities, 
there is no medical evidence of complete loss of all 
effective function of either lower extremity, and the veteran 
does not appear to so contend.  Based on this evidence, the 
Board finds that the medical evidence of record establishes 
that the veteran has some effective function remaining in the 
lower extremities other than that which would be equally well 
served by an amputation with use of a suitable prosthetic 
appliance.  See Tucker. 

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40 and 4.45 when determining whether the veteran is 
entitled to SMC.  See Tucker and DeLuca, supra.  However, the 
veteran still has some effective function in the lower 
extremities, despite functional loss due to pain due to the 
service-connected bilateral lower extremity disability.  As 
noted above, the medical evidence of record demonstrates that 
the veteran is able to get around without a cane, crutches, 
or brace.  This medical evidence does not demonstrate any 
additional significant functional loss due to pain on use and 
weakness to warrant the assignment of SMC based on 38 C.F.R. 
§§ 4.40 or 4.45.

In so finding, the does not in any way mean to downplay the 
severity of the veteran's service-connected lower extremity 
disabilities.  Such severity is recognized by the assigned 
ratings, which as discussed by the Board above includes the 
highest available rating for right thigh disability under the 
VA Schedule for Rating Disabilities, as well as other 
assigned disability ratings.  In essence, as discussed in 
detail above, the Board does not believe that the medical and 
other evidence of record allows for the assignment of SMC 
based on loss of use of both feet, because the evidence does 
not indicate that he would be equally well served by an 
amputation with use of a suitable prosthetic appliance.  

SMC is also not warranted under 38 U.S.C.A. § 1114(m) based 
on the anatomical loss or loss of use of both legs at a 
level, or with complications, preventing natural knee action 
with prostheses in place because there has been no anatomical 
loss of either leg and because the veteran does not require 
the use of prostheses.

With respect to the veteran's contentions that the Court 
found in 1992 that he had functional loss of both legs, it 
appears that he is making what amounts to an argument that 
the law of the case supports his position.  See Browder v. 
Brown, 5 Vet. App. 268, 270 (1993) ["[Q]uestions settled on a 
former appeal of the same case are no longer open for 
review.... 'the principle law of the case' has been applied 
to the application of the law in decisions of Federal courts 
in cases remanded to administrative agencies."].

The Board rejects the veteran's contention.  The May 1992 
Court Order merely ordered that the April 1992 joint motion 
for remand was granted; the Court did not make any findings 
with respect to the veteran's disabilities.  The April 1992 
joint motion, in turn, indicated that the veteran's case 
needed to be remanded to the Board for additional development 
and that the Board needed to address the applicability of 
38 C.F.R. § 4.40 to the veteran's claim, which as indicated 
above the Board has done.  The joint motion did not make 
findings as to the veteran's current level of disability.  
Accordingly, although the veteran may be attempting to make 
an argument that the law of the case supports this position, 
this simply is not true.

The Board now turns to the veteran's contention that SMC is 
warranted based on his need for the regular aid and 
attendance of another person.  

The evidence of record does not establish, nor does the 
veteran contend, that he is bedridden, blind, nearly blind or 
a patient in a nursing home.  38 C.F.R. § 3.352(c).  
Therefore, the Board will consider whether the evidence of 
record establishes a need for regular aid and attendance on a 
factual basis according to the specified criteria under 38 
C.F.R. § 3.352(a).  The Board must consider only that 
impairment resulting from his service-connected disabilities.

As discussed above, various factors are considered in 
determining the need for regular aid and attendance, 
including, but not limited to, the inability of the claimant 
to dress or undress himself, or to keep himself ordinarily 
clean and presentable; frequent need of adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; 
inability of claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352(a).

The veteran is presently service connected for PTSD and SFW 
of the right thigh, left thigh and right ankle.  The Board 
finds that the competent and probative evidence establishes 
that the veteran is not in need of regular aid and assistance 
due to his service-connected disabilities.  In essence, the 
medical evidence indicates that the veteran's service-
connected PTSD is manifested by nightmares, social isolation, 
irritability, and anger.  When examined in December 1999, it 
was noted that the veteran was able to protect himself to a 
degree from the hazards of daily life.  He was able to walk 
without assistance, although he walked with a limp.  He was 
able to take a bath and dress himself, although with 
difficulty, and was able to meet the needs of personal 
hygiene.  The examiner concluded that the veteran had not 
lost complete functioning of his lower extremities, despite 
problems with weakness, incoordination and pain.  

Based on examination findings on file, particularly the 
relatively recent December 1999 VA Aid and Attendance 
examination report, there is little evidence of the 
manifestations of disability required for a finding that the 
veteran is in need of the regular aid and attendance of 
another person, such as the inability to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
the inability to feed himself through loss of coordination of 
upper extremities or through extreme weakness; the inability 
to attend to the wants of nature; or the incapacity, physical 
or mental, which requires care or assistance on a regular 
basis to protect the veteran from hazards or dangers incident 
to his or her daily environment.  While the veteran has 
contended that he is in need of the aid and attendance of 
another person because he needs help dressing, putting on his 
pants and shoes, getting out of the bathtub, and because he 
could not entirely protect himself from the hazards of daily 
life, the requirements for aid and attendance involve an 
inability on the veteran's part in performing certain 
activities rather than a need for help in performing the 
activities.  Such inability has not been demonstrated in the 
evidence of record.

The Board has taken the veteran's statements into 
consideration.  There is no question that he is competent to 
describe his own symptomatology.  However, the Board places 
greater weight of probative value on the objective medical 
evidence of record, which has been described above.   In 
particular, the December 1999 VA Aid and Attendance 
examination was for the express purpose of making the 
determination which is now before the Board.  As noted above, 
that examination, although clearly describing physical 
limitations of the veteran, indicated that he could 
accomplish the activities of daily living.  Moreover, there 
is no evidence of record to the effect that the veteran 
requites the regular aid and assistance of another person due 
to his service-connected PTSD, or to a combination of the 
PTSD and the physical disabilities of the lower extremities. 

In summary, after carefully reviewing the entire record, and 
for the reasons and bases set forth above, the Board finds 
that the criteria for entitlement to regular aid and 
attendance pursuant to 38 U.S.C.A. 1114(l) are not met.  

Thus, for the reasons and bases expressed above, the Board 
concludes that entitlement to SMC based on the loss of use of 
both feet or legs or based on the need for the regular aid 
and attendance of another person is not warranted.  The 
preponderance of the evidence is against the veteran's claim, 
and the benefits sought on appeal are denied.




ORDER

Entitlement to an evaluation of 40 percent for SFW of the 
right thigh is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

Entitlement to an evaluation in excess of 30 percent for SFW 
of the left thigh is denied.

Entitlement to an evaluation in excess of 20 percent for SFW 
of the right lateral malleolus is denied.

Entitlement to SMC based on loss of use of both legs or based 
on the need for the aid and assistance of another person is 
denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

